IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania                    :
                                                :
                 v.                             : No. 2050 C.D. 2013
                                                :
Robert Ansell,                                  :
                        Appellant               :


Commonwealth of Pennsylvania                    :
                                                :
                 v.                             : No. 2051 C.D. 2013
                                                : Submitted: July 25, 2014
William Ansell,                                 :
                        Appellant               :


OPINION NOT REPORTED


MEMORANDUM OPINION
PER CURIAM                                         FILED: August 13, 2014


                 Robert Ansell and William Ansell (collectively, Appellants), pro se,
appeal from orders of the Court of Common Pleas of Allegheny County (trial
court) finding them guilty of non-traffic summary offenses for violating Section
308.1 of the Ross Township (Township) Property Maintenance Code1 and Section
1606.1 of the Township Zoning Ordinance2 and imposing fines of $300 plus costs

       1
         That section, “Accumulation of rubbish or garbage,” provides that “[a]ll exterior
property and premises, and the interior of every structure, shall be free from any accumulation of
rubbish or garbage.” (Emphasis in original).

       2
           That section, “Prohibited Signs,” provides, in relevant part:

(Footnote continued on next page…)
and $100 plus costs, respectively.3 For the reasons that follow, we affirm the trial
court.


                  Robert Ansell is the owner of 109 Fairley Road (property), a single-
family residence located in the Township, while William Ansell resides at the
property.         In 2013, Robert Muchenski (Muchenski), the Township’s Code
Enforcement Officer, issued a citation to Appellants for violating Section 308.1 of
the Township Property Maintenance Code and Section 1606.1 of the Township
Zoning Ordinance due to the accumulation of objects in the property’s yard and the

(continued…)

                  1. All signs not expressly authorized under this Part or exempt
                  from regulation hereunder in accordance with previous sections are
                  prohibited in the Township. Prohibited signs shall include, but are
                  not limited to:

                                                  ***

                          N. Any sign or structure which constitutes a hazard to
                  public safety or health.

                                                  ***

                          R. Signs which make use of words such as “stop,” “look,”
                  “one-way,” “danger,” “yield,” or similar words, phrases, symbols,
                  lights or characters in such a manner as to interfere with, mislead
                  or confuse traffic.

                                                  ***

                         Y. No signage shall contain pornographic or lewd messages
                  or messages intended to incite riots.

         3
             By order dated January 29, 2014, this Court consolidated the appeals.




                                                   2
presence of numerous signs hanging from the property’s front deck. After a
Magisterial District Judge found Appellants guilty of the cited violations,
Appellants filed summary appeals of their convictions with the trial court.


                Before the trial court, Muchenski testified regarding the condition of
the property.       He stated that the property’s yard contained children’s toys,
swimming pools and playhouses; lawn ornaments covered by plastic bags; several
plastic tarps; figures of Santa Claus, including one which appeared to be urinating;
and figures of a choir with their heads removed. Muchenski further testified as to
the numerous signs located on the property. He explained that there were two
signs on the property with arrows that were intended to direct traffic, and also
described several signs containing derogatory language which were directed at
Appellants’ neighbors and the Township Commissioner.4                        Muchenski also


      4
          These signs stated:

                      “The fat [expletive] lied and died. Good move [neighbor’s
                name]. You killed the fat old [expletive].”

                       “Beware, [neighbor’s names] are disgusting dirty little
                liars.”

                      “[Neighbor’s name] is a [expletive]”

                      “[Neighbor’s name] is a [expletive] mailbox thief.”

                     “[Neighbor’s name] is a [expletive] thief. If he steals a
                mailbox what next a church plate.”

                       “Neighbor is a thief” (with an arrow pointing in the
                direction of the neighbor’s home).

(Footnote continued on next page…)

                                                3
introduced photographs which he took on October 25, 2013, depicting the objects
in the property’s yard and the signs. He ultimately opined that the property, in its
current state, violated the Township ordinances at issue. Appellants testified that
the objects in the property’s yard were part of a Christmas display and did not
constitute rubbish. They also introduced photographs from 2008 depicting the
Christmas display. Appellants admitted to displaying the aforementioned signs on
the property, but argued that the signs were protected by the First Amendment.


              Following the hearing, the trial court issued orders finding Appellants
guilty of violating Section 308.1 of the Township Property Maintenance Code and
Section 1606.1 of the Township Zoning Ordinance. The trial court also fined
William Ansell $300 plus costs and fined Robert Ansell $100 plus costs. In its
subsequent opinion,5 the trial court explained that Appellants violated Section
308.1 of the Township Property Maintenance Code because the objects
accumulated in the property’s yard – particularly, the tarps, garbage bags and
dismembered figurines – clearly constituted rubbish, which is prohibited by that
section. The trial court held that the signs on the property violated Section 1606.1
of the Township Zoning Ordinance because they could confuse passing drivers and


(continued…)

                     “I would call my Commissioner an [expletive] but an
              [expletive] has a purpose.”

(See October 29, 2013 Hearing Transcript, Commonwealth photo exhibits).

       5
          Because the offenses arose from the same set of circumstances at the same property, the
trial court addressed both matters in one opinion.




                                               4
contain expletives and inflammatory language, thereby constituting a hazard to
public health or safety.          Moreover, the trial court noted that, contrary to
Appellants’ contention, the signs were not constitutionally protected because “the
right to freedom of speech is not absolute [and] does not include written
communications which contain inflammatory and derogatory comments about
named individuals.” (Trial Court’s January 23, 2014 Opinion at 4). This appeal6
followed in which Appellants essentially argue that the trial court erred in holding
that the items on the property constituted rubbish and that the signs on the property
were not constitutionally protected political speech.7


               Section 202 of the Township Property Maintenance Code defines
“rubbish” as:

               Combustible and noncombustible waste materials, except
               garbage. The term shall include the residue from the
               burning of wood, coal, coke and other combustible
               materials, paper, rags, cartons, boxes, wood, excelsior,
               rubber, leather, tree branches, yard trimmings, tin cans,
               metals, mineral matter, glass, crockery and dust and other
               similar materials.

       6
          Our review of a trial court’s determination on appeal from a summary conviction is
limited to whether there has been an error of law or whether competent evidence supports the
trial court’s findings. Commonwealth v. Nicely, 988 A.2d 799, 803 n.3 (Pa. Cmwlth. 2010). In
considering whether the evidence is sufficient to convict, the Court must view all of the evidence
admitted at trial, together with all reasonable inferences therefrom, in the light most favorable to
the Commonwealth. Id.

       7
         Appellants also take issue with the fact that the trial court judge who authored the
opinion was not the same judge who presided over the hearing. However, “[w]here the issue
involved is one purely of law, the fact that someone other than the hearing judge wrote the
opinion would be of little significance.” Armbruster v. Horowitz, 744 A.2d 285, 289 (Pa. Super.
1999) (quoting Commonwealth v. Yogel, 453 A.2d 15, 16 (Pa. Super. 1982)).



                                                 5
             Here, the evidence clearly demonstrates that the property was littered
with, among other things, plastic tarps, lawn ornaments covered by garbage bags
and dismembered figurines. While these items are not expressly included in the
definition of “rubbish,” the evidence, when viewed in the light most favorable to
the Commonwealth, supports the trial court’s finding that Appellants violated
Section 308.1 of the Township Property Maintenance Code.


             We also find no error in the trial court’s holding that the signs on the
property violated the Township Zoning Ordinance. The evidence clearly shows
two signs on the property intended to direct traffic, which alone violate Section
1606.1 of the Zoning Ordinance. Moreover, the evidence shows numerous signs
on the property containing derogatory language that are directed at Appellants’
neighbors and the Township Commissioner. These signs also clearly violate the
Township Zoning Ordinance.         Appellants’ contention that these signs were
constitutionally protected speech is without merit, because, as the trial court noted,
the right to freedom of speech is not absolute.             As the courts of this
Commonwealth have recognized:

             There are certain well defined and narrowly limited
             classes of speech, the prevention and punishment of
             which have never been thought to raise any
             Constitutional problem. These include the lewd and
             obscene, the profane, the libelous, and the insulting or
             ‘fighting’ words—those which by their very utterance
             inflict injury or tend to incite an immediate breach of the
             peace. … Resort to epithets or personal abuse is not in
             any proper sense communication of information or
             opinion safeguarded by the Constitution, and its
             punishment as a criminal act would raise no question
             under that instrument.


                                          6
Commonwealth v. Lutes, 973 A.2d 949, 962 (Pa. Super. 2002) (quoting
Commonwealth v. Mastrangelo, 414 A.2d 54, 58 (Pa. 1980)) (quotations omitted).


            Accordingly, the trial court’s orders are affirmed.




                                        7
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania       :
                                   :
            v.                     : No. 2050 C.D. 2013
                                   :
Robert Ansell,                     :
                  Appellant        :


Commonwealth of Pennsylvania       :
                                   :
            v.                     : No. 2051 C.D. 2013
                                   :
William Ansell,                    :
                  Appellant        :




                                  ORDER


PER CURIAM


            AND NOW, this 13th day of August, 2014, the orders of the Court
of Common Pleas of Allegheny County, dated October 29, 2013, at Nos. SA 1375
and 1491 of 2013, are affirmed.